DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kira (US 10513363) in view of Joshi (US 20060186083).
Regarding claim 1, Kira discloses A polygon bottle (Abstract, Line 2)  comprising a mouth portion ( Fig. 1, Element 2), a shoulder portion (Element 3) , a body portion (Element 4) , and a bottom portion (Element 37) provided to be continuous in this order from the top to the bottom in a bottle axis direction (Fig. 1), wherein in the body portion (Element 4) a plurality of panel surface portions (see annotated figure below)  are provided to be continuous with each other with corner portions (Fig.1) therebetween in a circumferential direction around a bottle axis (Fig.1) and in the body portion a first peripheral groove (Fig.1 , Element 22) straddling at least the corner portions in the circumferential direction is formed (Fig. 1), the body portion (4) has polygon shape in a cross-sectional view perpendicular to the bottle axis (Fig.5), a ridge (Structure in between element 22; See annotated figure below) straddling the corner portions in the circumferential direction is formed on an inner surface defining the first peripheral groove (Fig.1) and an end of the ridge (See annotated figure below; the ridge disclosed by Kira connects to the side panel through a narrow bridge; Thus under the broadest reasonable interpretation the narrow bridge is considered to be the end of the ridge )  in a radial direction intersecting the bottle axis direction in positioned inward (as shown in fig.1, the end of the ridge is curving inwards ) from outer peripheral surface of the plurality of the panel surface portion in the radial direction.

    PNG
    media_image1.png
    825
    710
    media_image1.png
    Greyscale


However, Kira does not explicitly discloses that in a side-view the ridge is surrounded by the inner surface defining the first peripheral groove over an entire circumference of an outer peripheral edge of the ridge.
Joshi is in the field of endeavor and discloses a ridge (24) that is surrounded by an inner surface (22) that defines a peripheral groove (22) over an entire circumference of an outer peripheral edge of the ridge (24) (Para 23. “The vacuum panels 22 illustrated in FIG. 1 are of a typical generally recessed configuration featuring standing island 24 geometry. Those skilled in the art are aware of several alternative vacuum panel configurations which are common, including vacuum panels having ribs, logo embossments, and other similar geometric features.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kira to incorporate a ridge that is surrounded by an inner surface that defines a peripheral groove over an entire circumference of an outer peripheral edge of the 
As a result of the modification, the bottle of Kira-Joshi would result in a structure wherein, the side-view of the ridge is surrounded by the inner surface defining the first peripheral groove over an entire circumference of an outer peripheral edge of the ridge.
With regards to the limitation “an outer end of the ridge” the container of Kira-Joshi would result in a structure wherein the entire ridge of Kira is surrounded by groove; and as a result of the modification, the ridge will have an outer end. As shown below in the annotated figure, the removal of the connecting bridge as taught by Joshi will enable the container to maintain its uniform shape during hot-fill incorporation. Since the end of ridge of Kira is shown to be curved inwards in the radial direction, the outer end of the ridge of Kira-Joshi is reasonably expected to be positioned inward from outer peripheral surfaces of the plurality of the panel surface portions in the radial direction as claimed by the applicant. 

    PNG
    media_image2.png
    283
    583
    media_image2.png
    Greyscale


Regarding Claim 2, Kira-Joshi discloses all the elements of claim 1. Additionally, Kira discloses, a second peripheral groove (See annotated figure below) straddling at least the corner portions in the 

    PNG
    media_image3.png
    849
    773
    media_image3.png
    Greyscale

Regarding Claim 3, Kira-Joshi discloses all the elements of claim 1.Additionally, Kira discloses, the body portion (Fig.1,Element 4) has a rectangular shape in a cross-sectional view (Col 4, line 24-25) perpendicular to the bottle axis (Fig.1) and in the body portion (Element 4) the panel surface portion (As shown in claim 1) on a long side ( Fig. 7, Element 35; Col 4, line 26)  and the panel surface  portion (As 

Regarding Claim 4, Kira-Joshi discloses all the elements of claim 3. Additionally, Kira discloses, the ridge (As shown in claim 1) is disposed to integrally straddle the panel surface portion on the short side(Fig. 1) and the corner portions which are continuous with both end portions in the circumferential direction of the panel surface portion on the short side in the circumferential direction (Fig. 1)and the ridge disposed to avoid a central portion (See annotated figure below) in the circumferential direction of the panel surface portion on the long side (See annotated figure below).

    PNG
    media_image4.png
    368
    644
    media_image4.png
    Greyscale

Regarding Claim 5, Kira-Joshi discloses all the elements of claim 2. Additionally, Kira discloses, the body portion (Fig.1,Element 4) has a rectangular shape in a cross-sectional view (Col 4, line 24-25) perpendicular to the bottle axis (Fig.1) and in the body portion (Element 4) the panel surface portion (As shown in claim 1) on a long side ( Fig. 7, Element 35; Col 4, line 26)  and the panel surface  portion (As 

Regarding Claim 6, Kira-Joshi discloses all the elements of claim 5. Additionally, Kira discloses, the ridge (As shown in claim 1) is disposed to integrally straddle the panel surface portion on the short side(Fig. 1) and the corner portions which are continuous with both end portions in the circumferential direction of the panel surface portion on the short side in the circumferential direction (Fig. 1)and the ridge disposed to avoid a central portion (See annotated figure below) in the circumferential direction of the panel surface portion on the long side (See annotated figure below).

    PNG
    media_image5.png
    514
    908
    media_image5.png
    Greyscale



Response to Arguments
Applicant's arguments filed 05/10/2021 have been fully considered but they are not persuasive. With regards to the argument “the outer end of the island 24 in a radial direction interesting the bottle . 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that Joshi is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Joshi discloses a hot fill bottle that has structure that enables the bottle to maintain its structure during hot fill incorporation. Hence, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kira to incorporate the . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670.  The examiner can normally be reached on Monday-Friday 8:30 -5:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736